DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of the invention of Group I, claims 1-9, 11, 15-17, 22 and 30 in the reply filed on 09/12/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 31 and 114 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/12/2022.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant claims “wherein the template-dependent DNA polymerase having terminal transferase activity is mutated or otherwise engineered to have reduced or abrogated template-dependent activity.”  The specification however provides no example or description of such mutants, nor does the specification reference any mutants which are known to have such altered ability.  The specification does not describe which enzymes or relative to which activity.  
Further while mutation are known to increase the terminal transferase activity of DNA dependent enzyme, as shown by Andrade (“Limited terminal transferase in human DNA polymerase µ defines the required balance between accuracy and efficiency in NHEJ”, PNAS, Vol. 106, No. 38, 16203-16208, 2009) and mutations are known which reduce terminal transferases activity as shown by Yang (“Mutant Thermotoga neapolitana DNA polymerase I: altered catalytic properties for non-templated nucleotide addition and incorporation of correct nucleotides”, Nucleic Acids Research, 2002, Vol. 30, No. 19, 4313-4320) the prior art does not disclose mutants with the claimed properties.  
In the case of a chemical invention, adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed.  
It is the examiners position that the applicant did not describe in such a way to show possession of the method using   “wherein the template-dependent DNA polymerase having terminal transferase activity is mutated or otherwise engineered to have reduced or abrogated template-dependent activity.”  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-9, 16-17, and 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “wherein the template-dependent DNA polymerase comprises Bst, Klenow Exo-, Bsu, Sulfolobus, Taq, Therminator, Deep Vent Exo-, OmniAmp, Vent Exo-, Phi29 Exo-, T4 DNA polymerase Exo-, T7 DNA polymerase Exo-, Tth polymerase, Pfu Exo-, E. coli DNA Polymerase I Exo-, 9ONTM DNA polymerase, Pwo Exo-, Pab Exo-, and the like”, the phrase "and the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "and the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  Amendment to “selected from the group consisting of….” Followed by a closed list deleting “and the like” would provide clarity.  See for example MPEP  803.02.
Regarding claim 9 and the limitation “wherein the template-dependent DNA polymerase having terminal transferase activity is mutated or otherwise engineered to have reduced or abrogated template-dependent activity.” The claim as currently worded uses relative terms “reduced or abrogated” and uses them in references a variable, i.e. the polymerase and its template dependent activity.  No specific enzyme or sequence is claimed, thus it is unclear what “is mutated or otherwise engineered to have reduced or abrogated template-dependent activity” is in reference to.  It is also unclear what activity is being referred to, e.g. specific activity under certain set of conditions, extension rate, or catalytic rate/activity. The uncertainty of this limitation is further highlighted by the fact that a specific enzyme could be considered to have abrogated or reduced activity in reference to a mutant which has increased activity. The claims are rendered indefinite by reference to an object that is variable—a “template-dependent DNA polymerase” and it’s “template dependent activity”. See MPEP 2173.05(b) II. The Board has held that a limitation in a claim to a bicycle that recited “said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for” was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build. Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).
	The courts have indicated that before claimed subject matter can properly be compared to the prior art, it is essential to know what the claims do in fact cover.  See, e.g., the following decisions:  In re Steele, 305 F 2d. 859, 134 USPQ 292 (CCPA 1962); In re Moore 439 F 2d. 1232, 169 USPQ 236 (CCPA 1969); In re Merat, 519 F 2d. 1390, 186 USPQ 471 (CCPA 1975).   
Regarding claims 16, 17 and 22, the claims recite the limitation “the terminal transferase activity of the template-dependent polymerase is modulated by the presence of non-magnesium divalent cations…” and “the terminal transferase activity of the template-dependent polymerase is modulated by the presence of manganese…”, it is unclear as currently worded if applicant is claiming a property of the enzyme, if applicant is claiming an active step of modulation, or if the divalent cations are present.   No active steps of modulation or change in concentration is claimed, nor is a non-magnesium divalent cation currently required to be present in the reaction mixture by the claims, nor do the claims require the nucleotide be added via terminal transferase activity.  If non magnesium divalent cations are present, it would provide clarity the claim that the reaction mixture comprises those cations.   If an active step is being claimed, such as varying concentrations of a specific divalent cation during reaction, claiming so would provide clarity.  If applicant is claiming a property of the enzyme, amending the claim to state “is an enzyme that is modulated” would provide clarity.  Further as the limitation is conducive to multiple interpretations, the metes and bounds of the claims are unclear.  

Regarding claim 22, claim 22 recites “wherein the template-dependent polymerase adds nucleotide triphosphates to the extendible end comprising a blunt end, a 5' overhang, a short 3' overhang, a mixture thereof, or an equilibrium mixture thereof with enhanced activity”, it is unclear as currently worded what applicant is claiming, as It is unclear what the enhanced activity is in reference to. Amendment to recite what the activity in enhanced relative to would provide clarity, as would deleting the phrase.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-9, 15-17, 22 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clark (“Novel non-templated nucleotide addition reactions catalyzed by prokaryotic and eukaryotic DNA polymerases”, Nucleic Acids Research, Vol. 16, No. 20, 1988, 9677-9686) as evidence by Yamagami (“Mutant Taq DNA Polymerases with improved elongation ability as useful reagent for genetic engineering” Frontiers in Microbiology, 2014 Vol 5, Article 461).
Regarding claim 1 and the limitation “A method for adding one or more selected nucleotides to an extendible end of a double stranded oligonucleotide initiator comprising (a) providing a first single stranded oligonucleotide (b) providing a second single stranded oligonucleotide under conditions wherein the first single stranded oligonucleotide anneals to the second single stranded oligonucleotide thereby forming the double stranded oligonucleotide initiator having an extendible end comprising a 3' terminal nucleotide of the first single stranded oligonucleotide,”  Clark teaches providing a first and second oligo nucleotide and annealing them to form a blunt ended double stranded oligonucleotide initiator having an extendable 3’ terminal end on the first oligonucleotide (Preparation of DNA substrates, DNA synthesis assays, Results, Figures 1-6).
Regarding claim 1 and the limitation “(c) providing a reaction mixture to the double stranded initiator wherein the reaction mixture comprises a template-dependent DNA polymerase, one or more selected nucleotide triphosphates, and divalent cations, and wherein the template-dependent DNA polymerase adds one or more of the selected nucleotide triphosphates to the 3' terminal nucleotide of the first single stranded oligonucleotide of the extendible end of the double stranded oligonucleotide initiator.  ” Clark teaches combining the annealed double stranded DNA with a reaction mixture containing one or all four nucleotide triphosphates, Magnesium, and template dependent DNA polymerases such as Taq, Klenow, Rat Polymerase Beta, Yeast Polymerase I (Klenow Fragment), (DNA synthesis assays, Results, Figures 1-6).  Clark teaches that these reactions add a nucleotide to the 3’ end of the first oligonucleotide, and teaches Taq was capable of adding any of the nucleotides used (Non-templated addition by Taq DNA Polymerase, Figure 1, Non-templated addition by mammalian DNA, Non-templated addition by AMV reverse transcriptase and yeast DNA polymerase I, Figures 2-6).
Regarding claims 4 and 6 and the limitations “wherein the extendible end is extended by a template-dependent DNA polymerase via its terminal transferase activity”, “wherein the template-dependent DNA polymerase has terminal transferase activity.”  Clark teaches that the enzymes add the nucleotide to the 3’ terimni and further discloses that this was added by a terminal transferase activity as the oligonucleotide was specifically designed not to have thymidine and the most common addition was adenosine (Results) 
Regarding claim 5 and the limitation “wherein the extendible end comprises a blunt end, a 5' overhang, a short 3' overhang, a mixture thereof, or an equilibrium mixture thereof.” Clark discloses the 3’ termini is part of a blunt end and Clark discloses providing a first and second oligo nucleotide and annealing them to form a double stranded oligonucleotide initiator having a blunt end with an extendable 3’ terminal end on the first oligonucleotide (Preparation of DNA substrates, DNA synthesis assays, Results, Figures 1-6).
Regarding claim 7 and the limitation “wherein the template-dependent DNA polymerase lacks 3' to 5' proofreading activity.”, As noted in the instant specification, Taq lacks 3’ to 5’ proofreading activity.  
Regarding claim 8 and the limitation “wherein the template-dependent DNA polymerase comprises Bst, Klenow Exo-, Bsu, Sulfolobus, Taq, Therminator, Deep Vent Exo-, OmniAmp, Vent Exo-, Phi29 Exo-, T4 DNA polymerase Exo-, T7 DNA polymerase Exo-, Tth polymerase, Pfu Exo-, E. coli DNA Polymerase I Exo-, 9ONTM DNA polymerase, Pwo Exo-, Pab Exo-, and the like” Clark teaches Taq, DNA Polymerase I (Klenow fragment), and the additional polymerase taught fall within the scope of “and the like”.
Regarding claim 9 and the limitation “wherein the template-dependent DNA polymerase having terminal transferase activity is mutated or otherwise engineered to have reduced or abrogated template-dependent activity” as evidenced by Yamaguchi, variations of Taq are known with increased extension activity (Table 4, Table 3), native Taq can thus be considered to be engineered or mutated relative to these variations to have reduced or abrogated activity.  This falls within the broadest reasonable interpretation of the limitation as currently worded.    
Regarding claim 15 and the limitation “wherein the nucleotide triphosphate comprises dATP, dTTP, dCTP, dGTP, or dUTP” Clark teaches reaction mixtures containing one or all four nucleotide triphosphates, dATP, dTTP, dCTP, dGTP, (DNA synthesis assays, Results, Figures 1-6).
Regarding claim 16, 17 and 22 and the limitations “wherein the terminal transferase activity of the template-dependent polymerase is modulated by presence of non-magnesium divalent cations”, “wherein the terminal transferase activity of the template-dependent polymerase is modulated by the presence of manganese, cobalt, zinc, or nickel” and “wherein the terminal transferase activity of the template-dependent polymerase is modulated by presence of non-magnesium divalent cations” for purposes of examination these limitations have been interpreted to refer to a property of the enzyme as no non-magnesium divalent metal ion is required by the claim, no active step has been claimed, the independent claim does not require the addition of the nucleotide be via its terminal transferase activity, and the description is given in a wherein clause.  As noted in the instant specification Taq is an enzyme whose activity is modulated by the presence of non-magnesium divalent cations such as manganese.   
Regarding claim 22 and the limitation “and wherein the template-dependent polymerase adds nucleotide triphosphates to the extendible end comprising a blunt end, a 5' overhang, a short 3' overhang, a mixture thereof, or an equilibrium mixture thereof with enhanced activity” Clark teaches that these reactions add a nucleotide to the 3’ end of the first oligonucleotide that is part of a blunt end, and teaches Taq was capable of adding any of the nucleotides used (Non-templated addition by Taq DNA Polymerase, Figure 1, Non-templated addition by mammalian DNA, Non-templated addition by AMV reverse transcriptase and yeast DNA polymerase I, Figures 2-6, Results).
Regarding claim 30 and the limitation “where the divalent cations comprise one or more of magnesium, manganese, cobalt, nickel, zinc, cadmium, or calcium”, Clark teaches reaction mixtures containing divalent magnesium, (DNA synthesis assays, Results, Figures 1-6).
The above reference anticipates the claim subject matter.   


Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kukita (“Multicolor Post-PCR labeling of DNA Fragments with Fluorescent ddNTPs”, BioTechniques, 33, 502-506, 2002). 
Regarding claim 1 and the limitation “A method for adding one or more selected nucleotides to an extendible end of a double stranded oligonucleotide initiator comprising (a) providing a first single stranded oligonucleotide (b) providing a second single stranded oligonucleotide under conditions wherein the first single stranded oligonucleotide anneals to the second single stranded oligonucleotide thereby forming the double stranded oligonucleotide initiator having an extendible end comprising a 3' terminal nucleotide of the first single stranded oligonucleotide,” Kukita teaches forming double stranded oligonucleotide DNA using PCR (Page 50 Left column last two paragraphs).  The process of PCR results in oligonucleotides annealing to each other as the primary oligonucleotide binds to the amplified template oligonucleotide, and results in a product having extendible 3’ termini. Kukita further teaches that this product is subjected to the action of Klenow fragment, T4 DNA polymerase or a combination of both (Page 502 Last paragraph Right Column-Page 503), this process results in the exchange of the last nucleotide from the 3’termini, which prior to incorporation of the new nucleotide produces an intermediate which is one nucleotide shorter than the PCR product.     
Regarding claim 1 and the limitation “(c) providing a reaction mixture to the double stranded initiator wherein the reaction mixture comprises a template-dependent DNA polymerase, one or more selected nucleotide triphosphates, and divalent cations, and wherein the template-dependent DNA polymerase adds one or more of the selected nucleotide triphosphates to the 3' terminal nucleotide of the first single stranded oligonucleotide of the extendible end of the double stranded oligonucleotide initiator” Kukita teaches a reaction mixture comprising nucleotide triphosphates, nucleotide triphosphate analogues in the form of fluorescent nucleotide triphosphates, and that the action of the template-dependent polymerases, T4, Klenow and the combination of both, results in addition of the fluorescently labeled nucleotide triphosphate analogues to the 3’ termini of the intermediate (Page 506, Left column last paragraph-Middle column, Figures 1 and 2).
Regarding claim 11 and the limitation “wherein the nucleotide triphosphate comprises a base-modified nucleotide analogue, a sugar-modified nucleotide analogue, or a triphosphate-modified nucleotide analogue” Kukita teaches the incorporation of fluorescently labeled base modified nucleotide analogues (R110-ddUTP and R6G-ddCTP (Page 506 left column last paragraph, Figures 1 and 2).
The above reference anticipates the claim subject matter.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Clark as applied to claims 1, 4-9, 15-17, 22 and 30 above, and further in view of Nishihara (“In Vitro Processing of 3’Overhanging DNA in the Postcleavage Complex Involved in V(D)J Joining” Molecular And Cellular Biology, 2004, 3692-3702, Vol 24 No. 9, 3692-3702).
For a discussion of what Clark teaches, see the above section. 
Clark teaches that the addition is via terminal transferase to the blunt end of the formed double stranded oligonucleotide complex and posits multiple interpretation of the mechanism via which the transfer occurs arriving at non-templated terminal transferase (Results).
Regarding claims 2-3 and the limitations “wherein 3' end terminal nucleotide of the second single stranded oligonucleotide is inactivated from extension”, and “wherein the 3' end terminal nucleotide of the second single stranded oligonucleotide lacks a 3' hydroxyl group for extension”, Clark does not teach the use of an oligonucleotide which has a 3’ end which is inactivated from extension by lacking a 3’-hydroxyl group for the complementary oligonucleotide which is not being analyzed for extension.  This however would have been obvious to one of ordinary skill in the art as it is taught in the same field of endeavor as mechanistic analysis of DNA modification of oligonucleotides by Nishihara.
In the same field of endeavor Nishihara teaches that Oligonucleotides ending in 3’dideoxy group can be prepared using terminal DNA transferase to add a 3’dideoxy nucleotide to a 3’ termini (DNA substrates).  One of ordinary skill in the art would find it obvious that similar preparation could be performed on the non-radioactively labeled complementary oligonucleotide of Clark, as the preparation is taught in the same field of endeavor.  One of ordinary skill in the art would be motivated to do so to simplify the reaction of Clark as there would only be one blunt end capable of extension; to reduce the amount of trinucleotides required by removing the other blunt end as a competing reaction; or to further characterize the kinetics of addition without the other blunt end contributing to data.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Nishihara teaches successfully preparing oligonucleotides in this manner.  


Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657